
	
		I
		111th CONGRESS
		1st Session
		H. R. 1346
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2009
			Mr. Pallone (for
			 himself, Mr. Waxman,
			 Mrs. Capps,
			 Mr. Stupak,
			 Mr. Bishop of Georgia,
			 Mr. Grijalva,
			 Mr. Hinchey,
			 Mr. Doyle,
			 Mr. Higgins,
			 Mr. Olver,
			 Ms. Schakowsky,
			 Mr. Braley of Iowa,
			 Mr. Dingell,
			 Mr. Weiner,
			 Mr. Sarbanes,
			 Ms. Sutton,
			 Mr. Wexler,
			 Mr. Nadler of New York,
			 Mr. Baca, Mr. Hinojosa, Mr.
			 Gene Green of Texas, Mr.
			 Terry, Mr. Kucinich,
			 Mr. Markey of Massachusetts,
			 Ms. Zoe Lofgren of California,
			 Mr. Lipinski,
			 Mr. Wu, Ms. DeGette, Ms.
			 Hirono, Mr. Delahunt,
			 Mr. Scott of Virginia,
			 Ms. Wasserman Schultz,
			 Mr. Blumenauer,
			 Mr. Lincoln Diaz-Balart of Florida,
			 Mr. Brady of Pennsylvania,
			 Mr. Connolly of Virginia,
			 Mr. Meeks of New York,
			 Mr. Conyers,
			 Mr. Johnson of Illinois,
			 Mr. Rothman of New Jersey,
			 Ms. Castor of Florida,
			 Ms. Norton,
			 Mr. Lynch,
			 Mr. Berman,
			 Mr. Boswell,
			 Mr. Schiff,
			 Ms. DeLauro,
			 Mr. Loebsack,
			 Mr. Stark,
			 Mr. Filner,
			 Mr. Rush, Mrs. McCarthy of New York,
			 Mrs. Christensen,
			 Mr. McNerney,
			 Ms. Baldwin,
			 Mr. Butterfield,
			 Ms. Slaughter,
			 Ms. Matsui,
			 Ms. Eddie Bernice Johnson of Texas,
			 Ms. Jackson-Lee of Texas,
			 Mr. Hastings of Florida,
			 Mr. Al Green of Texas,
			 Mr. Welch,
			 Mr. Davis of Alabama,
			 Mr. Johnson of Georgia, and
			 Mr. Hodes) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act with
		  respect to liability under State and local requirements respecting
		  devices.
	
	
		1.Short titleThis Act may be cited as the
			 Medical Device Safety Act of
			 2009.
		2.Liability under state
			 and local requirements respecting devices
			(a)AmendmentSection
			 521 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360k) is amended by
			 adding at the end the following:
				
					(c)No effect on
				liability under state lawNothing in this section shall be
				construed to modify or otherwise affect any action for damages or the liability
				of any person under the law of any
				State.
					.
			(b)Effective date;
			 applicabilityThe amendment made by subsection (a) shall—
				(1)take effect as if
			 included in the enactment of the Medical Device Amendments of 1976 (Public Law
			 94–295); and
				(2)apply to any civil
			 action pending or filed on or after the date of enactment of this Act.
				
